Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/921,384 filed on 07/06/2020. This communication is the first action on the merits.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

IDS
The information disclosure statement filed on 07/06/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 15 recites “further comprising: program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use.” However the disclosure fails to sufficiently describe how the functions of metering use and generating an invoice based on the metered use are achieved. These functions are mentioned only once in the disclosure at a high-level of generality, specifically the Specification merely sets forth a laundry list of operations the “systems” may perform including the “metering use of the systems” and “billing for use of the systems”  (spec: [0126]) and fails to provide any description of “how” these functions are performed or the results are achieved, (MPEP 2161.01(I): “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”, “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.”). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the request” however there is insufficient antecedent basis for this term in the claim. Examiner interprets and recommends –a request—be recited. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, computer usable program product, and system for generating a business operations graph based on extracting capabilities, i.e. business functions (e.g. Spec: 31, 79, Fig. 5), from project descriptions. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: Claims 1-20 are directed to a statutory category, namely a “method” (claims 1-12),“computer usable program product comprising one or more compute readable storage media”(claims 13-17) (Spec: [0119]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other system” (claims 18-20).
Step 2A – Prong 1: Claims 1-20 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 13, and 18:
extracting a capability from a dataset representative of a project description of a proposed project …to form a cluster representative of the capability; 
assigning the capability to a first node of a business operations graph based on a classification result of the capability … and
generating a visual indicator based, at least in part, on the assigning of the capability to the first node, wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the first node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the business operations graph between the first node and a second node of the business operations graph.  
Dependent claims 2-12, 14-17, and 19-20 recite the same or similar abstract idea(s) as independent claims 1, 13, and 18 and recite further limitations that include mere data characterization or additional analyses performed as part of the abstract idea, i.e.:
Claim 2: further comprising parsing a plurality of documents to extract the dataset representative of the project description.  
Claim 3: wherein the extracting of the capability from the dataset further comprises … identify a plurality of terms in the project description.  
Claim 4: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; and classifying the capability by associating the priority term with a business operation of the business operations graph.  
Claim 5: wherein the extracting of the capability from the dataset further comprises forming the cluster …to group the plurality of terms into the cluster based on a first term of the plurality of terms.  
Claim 6: further comprising forming a sub-cluster of the cluster … based on a second term of the plurality of terms.  
Claim 8: wherein the first node of the business operations graph is representative of a business function of the business operations graph.  
Claim 9: wherein the business operations graph comprises a multi-tier taxonomy of business functions.  
Claim 10: further comprising deriving the multi-tier taxonomy from an industry domain corpus.  
Claim 11: further comprising classifying the capability into a business function corresponding to the first node of the business operations graph.  
Claim 12: wherein the generating of the visual indicator of the relationship between the business operations graph and the proposed project includes visually indicating the classification of the capability into the business function corresponding to the first node of the business operations graph.  
Claim 15: further comprising: …meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use.  
Claim 16: wherein the extracting of the capability from the dataset further comprises …identify a plurality of terms in the project description.  
Claim 17: further comprising: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; and classifying the capability by associating the priority term with a business operation of the business operations graph.  
Claim 19: wherein the extracting of the capability from the dataset further comprises …identify a plurality of terms in the project description.  
Claim 20: further comprising: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; and Page 39 of 41 Docket No. P201903221US01classifying the capability by associating the priority term with a business operation of the business operations graph.
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed extracting of project data, clustering the data, classifying the data, and generating a business operations graph based on assigning capabilities, e.g. business functions, to nodes of the graph is found to correspond to the category of: “Mental processes – concepts performed in the human mind (including an 
Step 2A – Prong 2: Claims 1-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
“a computer implemented method” (claims 1-12), “A computer usable program product for cognitive analysis of a project description, the computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform operations comprising” (claim 13-17)Docket No. P201903221US01, “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising:” (claim 18-20), however the aforementioned elements merely amount to generic computer components used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application; 
“using a first machine learning process” (claims 1, 5, 6, 13, and 18), “by a second machine learning process” (claims 1, 13, and 18), and “wherein the first machine learning process is an unsupervised machine learning process.” (claim 7), however the aforementioned use of machine learning processes including an unsupervised ML process and “using natural language processing” (claim 3, 16, and 19) are recited at a high level of generality which merely uses a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular technological environment/field of use (MPEP 2106.05(h)) and thus fail to integrate the recited abstract idea into a practical application;  
“wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.” (claim 14) and “wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising: program instructions to …and program instructions…” (claim 15), however the aforementioned elements at most amount to generic computer components used to “apply” the abstract idea on a general purpose computer (MPE 2106.05(f)) and/or merely insignificant extra-solution activity (MPEP 2106.05(g)) and therefore fail to integrate the recited abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) which attempts to limit the abstract idea to a particular technological environment/field of use of using generic machine learning processes, including unsupervised process(es), and natural language processing to performed the data analysis (MPEP 2106.05(h)) and performs insignificant extra-solution activity (claims 14, 15) (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to generating a business operations graph based on extracting capabilities, i.e. business functions from project descriptions. 
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Manikonda et al. US 20180285770 A1 (hereinafter “Manikonda”) in view of
Dhoolia et al. US 20120062574 A1 (hereinafter “Dhoolia”).
Claim 1,
Manikonda teaches: A computer implemented method comprising: ([0016]: Various embodiments of the present invention are directed to computer processing systems, computer-implemented methods, apparatuses and/or computer program products that can autonomously (e.g., with direct human guidance) establish AI domain models and/or action models from unstructured data to provide complex decision making plans to achieve a goal and also learn personalized actionable domain models from online traces and social networks.)
extracting a capability from a dataset representative of a project description of a proposed project using a first machine learning process to form a cluster representative of the capability; (Fig. 6;[0067] Once the extraction component 410 identifies and extracts unstructured data relating to the subject goal, the action component 412 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 412 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model.; [0069]-[0070]: Further, an agglomerative approach can be  Once the action names are clustered, the generalizer component 414 can determine one or more action names that represent a given cluster, known as a cluster representative.; [0061]: In an embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of domains, each relating to the same goal or different goals, of digital data source 406. In another embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of digital data sources 406, each relating to the same goal or different goals.; [0065] The extraction component 410 can utilize a web crawler (e.g., the Python Reddit API Wrapper (PRAW)) to browse one or more digital data sources 406 for unstructured data that is relevant to a subject goal. …The extraction component 410 can search the unstructured data for one or more landmarks that can indicate that the unstructured data relates to the goal; [0093]: A plurality of preferences in social media networks and the plurality of actions relating to each one of the plurality of cluster representatives may be learned, such as by using a machine learning model/mechanism.; [0021])
generating a visual indicator based, at least in part, on the assigning of the capability to the first node, wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the first node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the …operations graph between the first node and a second node of the … operations graph. (Fig. 5-6; [0067]: For example, in the plan trace (i.e. the sequence of actions) one or more action names extracted from a first sentence of the unstructured data can be positioned before one or more action names extracted from a second sentence of the unstructured data. ; [0072]: Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster.; [0073]: The trace component 416 can replace an initial action name and/or associate initial action parameter with the cluster representative for the subject initial action name's respective cluster and an action parameter associated with the cluster representative. Further, the trace component 416 can replace two or more sequential initial action names of the same cluster with the cluster representative of the subject cluster….the trace  One or more of the plan traces generated by the trace component 416 can comprise a domain model for the subject goal.; [0074]; [0076] In various embodiments, the probability component 418 can determine probabilities that establish a relationship between different action names in a set of plan traces. Also, the probability component 418 can generate an action model represented as a precedence graph that illustrates actions (e.g., cluster representatives) and the transitions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces (e.g., sequence of actions) determined by the trace component 416 along with the associate probabilities determined by the probability component 418. ; [0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names. Also, the support-based probability (p.sub.i,j) can be an edge weight between two or more nodes. An action transition with the highest edge weight can be the primary path of the action model.)
Manikonda fails to teach that the domain model generation is for a business domain and further fails to teach assigning the capability to a graph node includes classifying the capability using a ML process, i.e.: 
assigning the capability to a first node of a business operations graph based on a classification result of the capability by a second machine learning process; (bold emphasis added)
wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the first node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the business operations graph between the first node and a second node of the business operations graph. (bold emphasis added)
Dhoolia however, in analogous art of process model analysis, teaches: 
assigning the capability to a first node of a business operations graph based on a classification result of the capability by a second machine learning process1; (bold emphasis added) (Fig. 1B, 2B, 3: “316”; Abstract; [0006]:  The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics. Again, the classifier derives rules characterizing such clusters which can be applied to disambiguate process semantics in other process diagrams.; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0044]: A Nave Bayes classifier, after training on a labeled dataset, can assign probabilities that an observation (flow element) belongs in each class (process entity). ; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0006]: In the unsupervised system, unlabeled example flow diagrams are received by the classifier. The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics.; [0054]: describing classifying using decision tree)
wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the first node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the business operations graph between the first node and a second node of the business operations graph. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include assigning capabilities/actions to the graph based on classifying the capabilities/actions using machine learning for business models in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claims 13 and 18 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A computer usable program product for cognitive analysis of a project description, the computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform operations comprising:” (claim 13) and “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising:” (claim 18) which is also clearly further taught by Manikondo (Fig. 1, 4; [0089]: The functionality 700 may be implemented as a method executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine-readable storage medium. ) describing implementing the described method(s) on a computer system and thus claims 13 and 18 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Manikondo in view of Dhoolia for the same reasons as described above for representative claim 1. 

Claim 2,
Manikondo/Dhoolia teach all the limitations of parent claim 1 as described above.  
Manikondo further teaches: further comprising parsing a plurality of documents to extract the dataset representative of the project description.  ([0091]: Semantic text of the one or more online data sources may be analyzed using text analysis. The plurality of actions may be extracted from the analyzed semantic text of the one or more online data sources. ; [0067]: For 

Claims 3, 16 and 19,
Manikondo/Dhoolia teach all the limitations of parent claim 1, 13, and 18 as described above.  
Manikondo further teaches: wherein the extracting of the capability from the dataset further comprises using natural language processing to identify a plurality of terms in the project description.  ([0060]: The term “unstructured data” can refer to digital data presented in unrestricted natural language and meant for human consumption.; [0067]: Once the extraction component 410 identifies and extracts unstructured data relating to the subject goal, the action component 412 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 412 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model. For example, the action component 412 can utilize a tagger (e.g., Stanford part of speech tagger) to extract verbs and nouns of one or more sentences in the extracted unstructured data. Each extracted verb can be a candidate for an action name. The order of sentences in the unstructured data can be indicative of the order of the extracted actions. Extracted unstructured data can have one or more sentences, and each sentence can have one or more verbs. For example, in the plan trace (i.e. the sequence of actions) one or more action names extracted from a first sentence of the unstructured data can be positioned before one or more action names extracted from a second sentence of the unstructured data.)

Claims 4, 17, and 20,
Manikondo/Dhoolia teach all the limitations of parent claim 3, 16, and 19 as described above.  
Manikondo further teaches: 
further comprising: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; ([0071] Once the action names are clustered, the generalizer component 414 can determine one or more action names that represent a given cluster, known as a cluster representative. The generalizer component 414 can determine the cluster representative using one or more word embedding techniques such as, but not limited to: term frequency—inverse document frequency (TFIDF) techniques, TFIDF based cosine techniques, word to vector techniques, and/or word to vector based cosine techniques. For example, the generalizer component 414 can utilize TFIDF techniques to choose an action name with the highest TFIDF value to be the cluster representative.)
…associating the priority term with a … operation of the … operations graph.  ([0072]: Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster. For example, in regards to the running example provided above, action names mapped to cluster representatives by the generalizer component 414 can include, but is not limited to: “spent” mapped to “spend”, “fly” mapped to “airport”, and/or “take” mapped to “taken.”; [0076]; [0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names. )
Manikonda fails to clearly teach: 
classifying the capability by associating the priority term with a business operation of the business operations graph. 
Dhoolia however further teaches: 
classifying the capability by associating the priority term with a business operation of the business operations graph. (Fig. 1B, 2B, 3: “316”; Abstract; [0006]:  The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics. Again, the classifier derives rules characterizing such clusters which can be applied to disambiguate process semantics in other process diagrams.; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0044]: A Nave Bayes classifier, after training on a labeled dataset, can assign probabilities that an observation (flow element) belongs in each class (process entity). ; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0006]: In the unsupervised system, unlabeled example flow diagrams are received by the classifier. The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics.; [0054]: describing classifying using decision tree)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include classifying the capabilities/actions in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 5,
Manikondo/Dhoolia teach all the limitations of parent claim 3 as described above.  
Manikondo further teaches: wherein the extracting of the capability from the dataset further comprises forming the cluster using the first machine learning process to group the plurality of terms into the cluster based on a first term of the plurality of terms.  ([0091]: The operations of methods 700 and 800 may generate the domain model by grouping one or more actions from the plurality of actions into a cluster based on similarity of the plurality of cluster representatives.; [0069]:  For example, the generalizer component 414 can apply a hierarchical clustering approach by utilizing a Leacock Chodorow similarity metric (Sim) to measure a distance between any two given action names (W.sub.i and W.sub.j).  ; [0070]:  Further, an agglomerative approach can be utilized to group semantically similar action names into a cluster. …The generalizer component 414 can group semantically similar action names, and associated action parameters, into a same cluster in response to termination of the agglomerative clustering 2.; [0021]: Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network, data clustering, expectation-maximization, self-organizing map, radial basis function network, vector quantization, generative topographic map, information bottleneck method, IBSEAD (distributed autonomous entity systems based interaction), association rule learning, apriori algorithm, eclat algorithm, FP-growth algorithm, hierarchical clustering, single-linkage clustering, conceptual clustering, partitional clustering, k-means algorithm, fuzzy clustering, and reinforcement learning.)

Claim 6,
Manikondo/Dhoolia teach all the limitations of parent claim 5 as described above.  
Manikondo further teaches: further comprising forming a sub-cluster of the cluster using the first machine learning process based on a second term of the plurality of terms.  (Fig. 5 and [0076]: As illustrated, those of the plurality of cluster representatives may be divided into a first tier (“Tier 1”) having the social media distance less than a defined social media distance threshold to the one of the plurality of cluster representatives. Those of the plurality of cluster representatives may be divided into a second tier (“Tier 2”) having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives.; [0070]: For example, the generalizer component 414 can utilize complete linkage metrics, and the agglomerative clustering algorithm can terminate in response to a closeness metric being greater than the complete linkage metric at any given time. The generalizer component 414 can group semantically similar action names, and associated action parameters, into a same cluster in response to termination of the agglomerative clustering algorithm.; [0073]: For example, if an initial plan fragment includes the action name (a) sequence: [a.sub.1, a.sub.2, a.sub.2, a.sub.4, a.sub.5] (wherein each sub-numeral (e.g., 1, 2, 4, and 5) can denote a respective cluster (e.g., cluster 1, cluster 2, cluster 4, and cluster 5)), the trace component 416 can replace the initial plan fragment with the cluster representative (c) sequence: [c.sub.1, c.sub.2, c.sub.4, c.sub.5] to form a plan trace.)

Claim 7, 
Manikondo/Dhoolia teaches all the limitations of parent claim 1 as described above. 
Manikondo further teaches: wherein the first machine learning process is an unsupervised machine learning process. ([0021]: Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network, data clustering, expectation-maximization, self-organizing map, radial basis function network, vector quantization, generative topographic map, information bottleneck method, IBSEAD (distributed autonomous entity systems based interaction), association rule learning, apriori algorithm, eclat algorithm, FP-growth algorithm, hierarchical clustering, single-linkage clustering, conceptual clustering, partitional clustering, k-means algorithm, fuzzy clustering, and reinforcement learning.) 

Claim 8, 
Manikondo/Dhoolia teach all the limitations of parent claim 1 as described above. 
Manikondo further teaches: wherein the first node of the … operations graph is representative of a … function of the …operations graph. ([0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names.; [0082]: The efficiency component 417 can determine one or more of the shortest paths from a given source node in the action model to a goal node. For example, in the running example Travel Plan domain, the source node can be start_travel and the goal node can be schedule_travel.; Fig. 5)

Manikondo fails to teach the goal and action of the domain action model include “business” operations and functions of the business operations, i.e.: wherein the first node of the business operations graph is representative of a business function of the business operations graph. (bold emphasis added)
However, as explained above for claim 1, Dhoolia teaches: wherein the first node of the business operations graph is representative of a business function of the business operations graph. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 9, 
Manikonda/Dhoolia teaches all the limitations of parent claim 1 as described above. 
Manikondo further teaches: wherein the …operations graph comprises a multi-tier taxonomy of … functions.  (Fig. 5; [0076]:  Specifically, FIG. 5 depicts a social media distance in social media networks between each one of the plurality of cluster representatives, wherein the one or more online data sources include the social media networks. As illustrated, those of the plurality of cluster representatives may be divided into a first tier (“Tier 1”) having the social media distance less than a defined social media distance threshold to the one of the plurality of cluster representatives. Those of the plurality of cluster representatives may be divided into a second tier (“Tier 2”) having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives.; [0092]:  divide those of the plurality of cluster representatives into a second tier having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives, and/or rank the weighted actions of the plurality of actions of those in the first tier greater than the weighted actions of the plurality of actions of those in the second tier.)

As described above with respect to parent claim 1, Manikonda fails to describe however Dhoolia teaches the domain being modeled including “business”, i.e.: wherein the business operations graph comprises a multi-tier taxonomy of business functions. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 10,
Manikonda/Dhoolia teach all the limitations of parent claim 9 as described above. 
Manikonda further teaches: further comprising deriving the multi-tier taxonomy from an …domain corpus.  (Fig. 6-7; [0061] The extraction component 410 can extract unstructured data, which is relevant to one or more goals, from the one or more digital data sources 406. …Content entries on the digital data source 406 can be designed in a tree format where each branch represents a sub-community. Further, the sub-communities can be categorized to one or more domains, and the domains can regard a variety of topics and/or goals with a variety of specificity. In an embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of domains, each relating to the same goal or different goals, of digital data source 406. In another embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of digital data sources 406, each relating to the same goal or different goals.; [0065]: The extraction component 410 can search the unstructured data for one or more landmarks that can indicate that the unstructured data relates to the goal (e.g., “tobacco” can be a landmark that indicates that the subject unstructured data relates to the goal of quitting smoking). The extraction component 410 can filter unstructured data from a domain tagged “stop smoking” when the subject goal is to quit smoking. For example, if the goal is to quit smoking, the extraction component 410 can browse a domain tagged “stop smoking” and filter out unstructured data relating to a quitting smoker, such as the social media user's posts and any time stamps associated with the posts; [0016]: For instance, a given goal can be to quit smoking, and social media outlets can provide a plethora of user-generated data regarding user experiences, knowledge, and/or theories describing how to do so. In one or more embodiments 
As described above for parent claim 1, Manikonda fails to teach that the goals and domain corpus include business goals/projects and business/industry domains, i.e. : further comprising deriving the multi-tier taxonomy from an industry domain corpus. (bold emphasis added)
Dhoolia however clearly teaches the modeling for a business domain i.e.: further comprising deriving the multi-tier taxonomy from an industry domain corpus. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.; [0040]:  Using a representative corpus of business process diagrams,; Fig. 1A-1B: “110”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain based on data extracted from an business industry domain corpus in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 11,
Manikonda/Dhoolia teaches all the limitations of parent claim 9 as described above. 
Manikonda fails to clearly teach however Dhoolia teaches: further comprising classifying the capability into a business function corresponding to the first node of the business operations graph.   (Dhoolia: Fig. 1B, 3 ; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0025] A human user 124 looks at exemplars from each cluster to determine process semantic of the cluster 122. The nodes and/or edges are then labeled 126 on the basis of the semantics given to each cluster; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram. The classifier 116 generates process modeling language code 118 based on the recognized process semantics.; [0052] Once the nodes and edges are clustered, labeling operation 314 is performed. During this operation, each cluster is labeled with process modeling semantic by an expert. All nodes and edges take up the label of their respective clusters. After either labeling operation 310 or 314 is completed, control passes to learning operation 316.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: A business process model depicts how various tasks are coordinated to achieve specific organizational goals.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include classifying the capabilities/actions into business functions corresponding to the business graph in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).



Claim 12,
Manikonda/Dhoolia teaches all the limitations of parent claim 11 as described above. 
Manikonda fails to clearly teach however Dhoolia teaches: wherein the generating of the visual indicator of the relationship between the business operations graph and the proposed project includes visually indicating the classification of the capability into the business function corresponding to the first node of the business operations graph. (Dhoolia: Fig. 1B, 3 ; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0025] A human user 124 looks at exemplars from each cluster to determine process semantic of the cluster 122. The nodes and/or edges are then labeled 126 on the basis of the semantics given to each cluster; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram. The classifier 116 generates process modeling language code 118 based on the recognized process semantics.; [0052] Once the nodes and edges are clustered, labeling operation 314 is performed. During this operation, each cluster is labeled with process modeling semantic by an expert. All nodes and edges take up the label of their respective clusters. After either labeling operation 310 or 314 is completed, control passes to learning operation 316.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.)

Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 14,
Manikonda/Dhoolia teaches all the limitations of parent claim 13 as described above. 
Manikonda further teaches: wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. ([0097] Computer readable program instructions described herein can be downloaded to respective 

Claim 15,
Manikonda/Dhoolia teaches all the limitations of parent claim 13 as described above.
Manikondo further teaches: 
wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, ([0097] Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network.)
further comprising: program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use.  ([0031] Measured service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts). Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service.; [0057]:  Metering and Pricing 82 provides cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.)
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Brown et al. US 20080178164 A1 describing creating a graph model of processes and providing classifiers to discriminate features of a process to generate workflows
US 20180232443 A1 describing an intelligent matching system with ontology-aided relation extraction
US20190087731 describing cognitive process code generation
CN109597855A describing data extraction for use in domain knowledge map construction
Xirogiannopoulos, Konstantinos, and Amol Deshpande. "Extracting and analyzing hidden graphs from relational databases." Proceedings of the 2017 ACM International Conference on Management of Data. 2017.
Cimiano, Philipp, Andreas Hotho, and Steffen Staab. "Learning concept hierarchies from text corpora using formal concept analysis." Journal of artificial intelligence research 24 (2005): 305-339.
S. Garg, I. V. Ramakrishnan and K. Mueller, "A visual analytics approach to model learning," 2010 IEEE Symposium on Visual Analytics Science and Technology, 2010, pp. 67-74, doi: 10.1109/VAST.2010.5652484.
Ozcan, S., Sakar, C. O., & Suloglu, M. (2020). Human resources mining for examination of R&D progress and requirements. IEEE Transactions on Engineering Management, 0, 0. [0]. https://doi.org/10.1109/TEM.2020.2995538


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. Applicant’s Spec: [0036]: In some embodiments, the machine learning classification process uses a Naive- Bayes algorithm to assign each cluster capability to a node of the business operations graph. In some such embodiments, each node is treated as a classifier label for the node's function,
        2 https://www.datanovia.com/en/lessons/agglomerative-hierarchical-clustering/: “The agglomerative clustering is the most common type of hierarchical clustering used to group objects in clusters based on their similarity